November 7, 2014 VIA EDGAR Laura E. Hatch, Staff Accountant Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE:Harvest Capital Credit Corporation Registration Statement on Form N-2 File No. 333-198362 Dear Ms. Hatch: In accordance with Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, Harvest Capital Credit Corporation hereby respectfully requests that the above-captioned registration statement, including all amendments thereto, be ordered effective on November 7, 2014, at 5:00 p.m., or as soon thereafter as practicable. Harvest Capital Credit Corporation By: /s/ Richard P. Buckanavage Richard P. Buckanavage President and Chief Executive Officer
